
	
		II
		112th CONGRESS
		1st Session
		S. 1087
		IN THE SENATE OF THE UNITED STATES
		
			May 26, 2011
			Mr. Barrasso (for
			 himself, Ms. Murkowski,
			 Mr. Hatch, Mr.
			 Heller, and Mr. Enzi)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To release wilderness study areas administered by the
		  Bureau of Land Management that are not suitable for wilderness designation from
		  continued management as de facto wilderness areas and to release inventoried
		  roadless areas within the National Forest System that are not recommended for
		  wilderness designation from the land use restrictions of the 2001 Roadless Area
		  Conservation Final Rule and the 2005 State Petitions for Inventoried Roadless
		  Area Management Final Rule, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wilderness and Roadless Area Release
			 Act of 2011.
		2.Release of Bureau
			 of Land Management wilderness study areas previously identified as not suitable
			 for wilderness designation
			(a)ReleaseCongress finds and directs that the public
			 lands described in subsection (b) have been adequately studied for wilderness
			 designation pursuant to section 603 of the Federal Land Policy and Management
			 Act of 1976 (43 U.S.C. 1782) and are no longer subject to the requirement of
			 subsection (c) of such section pertaining to the management of wilderness study
			 areas in a manner that does not impair the suitability of such areas for
			 preservation as wilderness.
			(b)Covered public
			 landsSubsection (a) applies
			 to public lands administered by the Bureau of Land Management pursuant to the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.)
			 that—
				(1)have not been
			 designated as wilderness by an Act of Congress before the date of the enactment
			 of this Act; and
				(2)have been identified by the Bureau of Land
			 Management before the date of the enactment of this Act as not suitable for
			 wilderness designation.
				(c)ManagementPublic lands released by subsection (a)
			 shall be managed by the Bureau of Land Management in accordance with the land
			 use plan applicable to the lands developed pursuant to section 202 of the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).
			(d)ProhibitionThe Secretary of the Interior may not
			 promulgate or issue any system-wide regulation, directive, or order that would
			 direct management of the public lands released by subsection (a) in a manner
			 contrary to the applicable land use plan.
			(e)Termination of
			 applicability of wildlands orderWildlands order 3310 shall not apply with
			 respect to the public lands released by subsection (a).
			3.Release of
			 inventoried roadless areas within the National Forest System not recommended
			 for wilderness designation
			(a)ReleaseCongress finds and directs that the
			 National Forest System lands described in subsection (b) have been adequately
			 studied for wilderness designation pursuant to the second roadless area review
			 and evaluation program (RARE II) and the land and resource management plan
			 revision process under section 6 of the Forest and Rangeland Renewable
			 Resources Planning Act of 1974 (16 U.S.C. 1604) and are no longer subject to
			 management to maintain the roadless character and values of the lands and
			 comply with other land-use restrictions of the Roadless Area Conservation Rule
			 contained in part 294 of title 36, Code of Federal Regulations, and amended in
			 the final rule and record of decision published in the Federal Register on
			 January 12, 2001 (66 Fed. Reg. 3244), and the final rule and record of decision
			 published in the Federal Register on May 13, 2005 (70 Fed. Reg. 25654).
			(b)Covered National
			 Forest System landsSubsection (a) applies to inventoried
			 roadless areas within the National Forest System set forth in the maps
			 contained in the Forest Service Roadless Area Conservation, Final Environmental
			 Impact Statement, Volume 2, dated November 2000, that—
				(1)have not been
			 designated as wilderness by an Act of Congress before the date of the enactment
			 of this Act; and
				(2)were not recommended for designation as
			 wilderness as a result of the second roadless area review and evaluation
			 program (RARE II) or the subsequent revision of a land and resource management
			 plan under section 6 of the Forest and Rangeland Renewable Resources Planning
			 Act of 1974 (16 U.S.C. 1604).
				(c)ManagementNational Forest System lands released by
			 subsection (a) shall be managed by the Forest Service under the principles of
			 the Multiple-Use Sustained-Yield Act of 1960 (16 U.S.C. 528 et seq.) in
			 accordance with the land and resource management plan developed for the unit of
			 the National Forest System containing the lands.
			(d)ProhibitionThe Secretary of Agriculture may not
			 promulgate or issue any system-wide regulation, directive, or order that would
			 direct management of the National Forest System lands released by subsection
			 (a) in a manner contrary to the applicable land and resource management
			 plan.
			(e)Termination of
			 applicability of amendmentsThe amendments made to part 294 of title
			 36, Code of Federal Regulations, in the final rule and record of decision
			 published in the Federal Register on January 12, 2001 (66 Fed. Reg. 3244), and
			 the final rule and record of decision published in the Federal Register on May
			 13, 2005 (70 Fed. Reg. 25654), shall not apply with respect to the National
			 Forest System lands released by subsection (a).
			
